Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-10 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Racine (US 20060289294) in view of Fukushima (US 20090197757).
As to claim 1, Racine discloses a sputtering target comprising:
A multiple component metal oxide including Zn, Si and/or Ti (abstract: target including metal oxide component, metals including Zn, Si, Ti; paragraph 53: multicomponent metal oxide embodiment);
Co and Pt (abstract: target including Co, Pt and metal oxide).

Racine, while disclosing a target which contains Co, Pt, and ZnO components, does not explicitly disclose the atomic percentages of each component when used together.  Racine does, however, give a specific atomic ratio of an exemplary embodiment with CoCrPtSiO (paragraph 31) which contains both the metal oxide [of which ZnO is included as] at greater than 1% and the Pt at less than 45%.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use same percentage of Zn as Si, as these components are given as alternative options for the same component within the target.

Racine, while disclosing an oxide containing multiple component metals including Zn and Ti and/or Si, which technically meets the definition of a complex metal oxide, does not explicitly disclose Zn as being a complex metal oxide of ZnTiO or ZnSiO.
Fukushima discloses a sputtering target comprising multiple metals and metal oxides are formed from constituent powders to form complex metal oxide targets, including ZnSiO or ZnTiO, with improved deposition characteristics including reduced abnormal discharge (abstract; paragraph 44; paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a target with complex metal oxides, as disclosed by Fukushima, in the target of Racine, because this allows for suppression of abnormal discharge during use (Fukushima at paragraph 8).

	As to claim 2, Fukushima discloses complex metal oxides including Zn2TiO4 or Zn2SiO4 (paragraph 44).
	As to claim 3, Racine discloses the metal oxide component, of which Zn is in the embodiments of Racine, at approximately 2-3 atomic percent (paragraph 31: examples with SiO as metal oxide, giving specific component atomic ratios).
	As to claim 4, Racine discloses including CoO, CrO (paragraph 31) and SiO and TiO (paragraph 38).
	As to claim 5, Racine discloses less than 60% Cr (paragraph 31) and discloses including B, Si, Ti, Ta, Y, Zn, Nb, W, Ir, Mn, Ni, etc. (paragraphs 38-40).
	As to claim 10, Racine discloses formation of a film by sputtering the target of its disclosure (abstract).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Racine (US 20060289294).

As to claim 6, Racine discloses a magnetic film comprising:
A metal oxide including Zn, Si and/or Ti (abstract: film including metal oxide component, metals including Zn, Si, Ti; paragraph 53: multicomponent metal oxide embodiment);
Co and Pt (abstract: film including Co, Pt and metal oxide).

Racine, while disclosing a film which contains Co, Pt, and ZnO components, does not explicitly disclose the atomic percentages of each component when used together.  Racine does, however, give a specific atomic ratio of an exemplary embodiment with CoCrPtSiO (paragraph 31) which contains both the metal oxide [of which ZnO is included as] at greater than 1% and the Pt at less than 45%.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use same percentage of Zn as Si, as these components are given as alternative options for the same component within the film.
As to claim 7, Racine discloses the metal oxide component, of which Zn is in the embodiments of Racine, at approximately 2-3 atomic percent (paragraph 31: examples with SiO as metal oxide, giving specific component atomic ratios).
	As to claim 8, Racine discloses including CoO, CrO (paragraph 31) and SiO and TiO (paragraph 38).
	As to claim 9, Racine discloses less than 60% Cr (paragraph 31) and discloses including B, Si, Ti, Ta, Y, Zn, Nb, W, Ir, Mn, Ni, etc. (paragraphs 38-40).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794